DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 07/12/2022 with respect to claims 1-3, 5-6, 8-9, 11-13, 15-16, 18-19, and 21-23, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-3, 5-6, 8-9, 11-13, 15-16, 18-19, and 21-22, under 35 U.S.C. § 102 and 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) BILLS et al., US 20190004525, and NAYAK et al., US 20200167575, and previously disclosed prior art reference(s) ZHANG. The grounds for rejection in view of amended claims are provided below.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in 10/08/2019 on People’s Republic of China.
Objection to Abstract
Applicant is reminded that the Abstract is required to clearly and concisely surmise applicants claimed subject matter.  Furthermore, the language should not repeat information given in the title.  Appropriate correction is required. See MPEP § 608.01(b) for guidelines in the preparation of patent abstracts.
Drawings
The drawings are objected to because a plurality of numbers and letters in FIGS. 1, 3, 5, 6, and 7, do not comply with 37 CFR 1.84(p)(3) drawing standards. The numbers, and letters must measure at least .32 cm. (1/8 inch) in height..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Furthermore, the drawings are objected to because FIG. 4 appears to have been submitted in color/grayscale.  Color photographs and color/grayscale drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color/grayscale drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color/grayscale drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color/grayscale. Copies of this patent or patent application publication with color/grayscale drawing(s) will be provided by the Office upon request and payment of the necessary fee.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) or petition filed under 37 CFR 1.84(a)(2) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiners Note: The drawing document type within this application is labeled “Drawings-other than black and white line drawings.” Applicant is encouraged to review all paragraphs in MPEP 507 – Drawing Review in the Office of Application Processing (OPAP).
Status of Application
	Claims 1-3, 5-6, 8-9, 11-13, 15-16, 18-19, and 21-23, are pending. Claims 4, 7, 10, 14, 17, and 20, have been cancelled. Claim 23 has been added. Claims 1-3, 5-6, 8-9, 11-13, 15-16, 18-19, and 21-23, will be examined.  Claims 1 and 8 are independent claims. This Non-Final Office action is in response to the “Amendments and Remarks” dated 07/12/2022.
Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office reviewed the claims for terms containing limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f), and no terms are being interpreted as such.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 11, 15-16, 18, and 21-22, are rejected under 35 U.S.C. 103 as being unpatentable over BILLS et al., US 20190004525, herein further known as Bills, in view of NAYAK et al., US 20200167575, herein further known as Nayak.
Regarding claim 1, Bills discloses a route planning (paragraph [0059], calculate routes) method, comprising: receiving a route planning request (paragraph [0039]) including information of a starting position and information of a destination position (paragraph [0046], map with highlighted route); planning a route from the starting position to the destination position based on conditions about a road (paragraph [0050], [0064]) and during the planning (paragraph [0022], calculating route, [0035], [0044-0045]), selecting the road  (paragraph [0045]) in a case that there are a plurality of optional roads (paragraph [0044]); and sending a route planning result (paragraph [0044], transmit back to the user device), and indicating, in the route planning result (paragraph [0046], map with highlighted route).
However, Bills does not explicitly state a physical isolation belt and the road including the physical isolation belt in the route.
Nayak teaches a physical isolation belt and the road including the physical isolation belt in the route (paragraph [0033], whether physical dividers are present or absent on a road segment, safely plan a route).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bills by including a physical isolation belt and the road including the physical isolation belt in the route as taught by Nayak.
One would be motivated to modify Bills in view of  Nayak for the reasons stated in Nayak paragraph [0003], a more robust method to provide a more efficient
approach for training a machine learning model for detection of one or more physical dividers using vehicular sensor data and map data.
Additionally, the claimed invention is merely a combination of known elements of using the trained machine learning model or map for predicting presence of one or more physical dividers on at least one segment of a road, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 5, the combination Bills, and Nayak, disclose all elements of claim 1 above.
Bills discloses the planning the route from the starting position to the destination position (paragraph [0046], map with highlighted route) based on conditions about the road (paragraph [0050], [0064]) comprises: obtaining initial planning results from the starting position to the destination position (paragraph [0071], wherein the “street-level map or any desirable and suitable map” are interpreted as initial planning results, and “re-routing is interpreted as second results); sorting the initial planning results based on the conditions about the road (paragraphs [0053], [0056], labels, see also Algorithm 2: Maneuver Classifier, wherein the “Input stores observations of each category” is interpreted as sorting) in routes of the initial planning results (paragraph [0071]); and determining the route planning result according to a sorting result.
However Bills does not explicitly state routes including the physical isolation belt.
Nayak teaches routes including the physical isolation belt (paragraph [0033], whether physical dividers are present or absent on a road segment, safely plan a route).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bills by including routes including the physical isolation belt as taught by Nayak.
One would be motivated to modify Bills in view of  Nayak for the reasons stated in Nayak paragraph [0003], a more robust method to provide a more efficient approach for training a machine learning model for detection of one or more physical dividers using vehicular sensor data and map data.
Additionally, the claimed invention is merely a combination of known elements of using the trained machine learning model or map for predicting presence of one or more physical dividers on at least one segment of a road, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6, the combination Bills, and Nayak, disclose all elements of claim 5 above.
Bills discloses the conditions about the road comprise: the number of roads (paragraph [0039], multiple potential routes), or a total length of the road in the routes (paragraph [0039], route distance).
However Bills does not explicitly state including the physical isolation belt in the routes.
Nayak teaches including the physical isolation belt in the routes (paragraph [0033], whether physical dividers are present or absent on a road segment, safely plan a route).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bills by including the physical isolation belt in the routes as taught by Nayak.
One would be motivated to modify Bills in view of  Nayak for the reasons stated in Nayak paragraph [0003], a more robust method to provide a more efficient
approach for training a machine learning model for detection of one or more physical dividers using vehicular sensor data and map data.
Additionally, the claimed invention is merely a combination of known elements of using the trained machine learning model or map for predicting presence of one or more physical dividers on at least one segment of a road, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8, Bills discloses a route planning method, comprising: sending a route planning request to a server side (paragraphs [0044], [0064]), the request including information of a starting position and information of a destination position (paragraph [0046], map with highlighted route); receiving a route planning result returned by the server side  (paragraphs [0044], [0059]), the route planning result comprising a route from the starting position to the destination position (paragraph [0046], map with highlighted route) planned by the server side based on conditions about a road (paragraphs [0035], [0044], [0059]), and wherein the road is selected in a case that there are a plurality of optional roads (paragraph [0039], multiple potential routes); and displaying the route planning result (paragraph [0009]), and indicating, in the route planning result, the road in the route (paragraph [0046], map with highlighted route).
However Bills does not explicitly state including the physical isolation belt in the routes.
Nayak teaches including the physical isolation belt in the routes (paragraph [0033], whether physical dividers are present or absent on a road segment, safely plan a route).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bills by including the physical isolation belt in the routes as taught by Nayak.
One would be motivated to modify Bills in view of  Nayak for the reasons stated in Nayak paragraph [0003], a more robust method to provide a more efficient
approach for training a machine learning model for detection of one or more physical dividers using vehicular sensor data and map data.
Additionally, the claimed invention is merely a combination of known elements of using the trained machine learning model or map for predicting presence of one or more physical dividers on at least one segment of a road, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 11, the combination Bills, and Nayak, disclose all elements of claim 1 above.
Bills discloses further an electronic device (paragraph [0073], computer, a tablet or mobile phone), comprising: at least one processor (paragraph [0073]); and a storage communicatively connected with the at least one processor (paragraphs [0023], [0075]); wherein, the storage stores instructions executable by the at least one processor (paragraphs [0023], [0035], [0073]), and the instructions are executed by the at least one processor to enable the at least one processor to perform the route planning (paragraphs [0008], [0046], [0060]).
Regarding claim 15, all limitations have been examined with respect to the apparatus in claim 5. The device in claim 15 can clearly perform the methods of claim 5. Therefore, claim 15 is rejected under the same rationale as claim 5 above.
Regarding claim 16, all limitations have been examined with respect to the apparatus in claim 6. The device in claim 16 can clearly perform the methods of claim 6. Therefore, claim 16 is rejected under the same rationale as claim 6 above.
Regarding claim 18, all limitations have been examined with respect to the apparatus in claim 11. The device in claim 18 can clearly perform the methods of claim 11. Therefore, claim 18 is rejected under the same rationale as claim 11 above.
Regarding claim 21, the combination Bills, and Nayak, disclose all elements of claim 1 above.
Bills discloses a non-transitory computer-readable storage medium (paragraph [0075]) storing computer instructions therein (paragraphs [0023], [0035], [0073]), wherein the computer instructions are used to cause a computer (paragraph [0073]) to perform the route planning (paragraph [0059], calculate routes).
Regarding claim 22, all limitations have been examined with respect to the apparatus in claim 21. The device in claim 22 can clearly perform the methods of claim 21. Therefore, claim 22 is rejected under the same rationale as claim 21 above.
Claims  2-3, 9, 12-13, 19, and 23, are rejected under 35 U.S.C. 103 as being unpatentable over the combination Bills, and Nayak, in view of ZHANG, US20120101717, herein further known as Zhang.
Regarding claim 2, the combination Bills, and Nayak, disclose all elements of claim 1 above.
Bills discloses planning the route from the starting position to the destination position (paragraph [0046], map with highlighted route).
Nayak teaches based on whether the road includes the physical isolation belt in response to determining that the route planning request includes the instruction information (paragraph [0033], whether physical dividers are present or absent on a road segment, safely plan a route).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bills by including based on whether the road includes the physical isolation belt in response to determining that the route planning request includes the instruction information as taught by Nayak.
One would be motivated to modify Bills in view of  Nayak for the reasons stated in Nayak paragraph [0003], a more robust method to provide a more efficient
approach for training a machine learning model for detection of one or more physical dividers using vehicular sensor data and map data.
Additionally, the claimed invention is merely a combination of known elements of using the trained machine learning model or map for predicting presence of one or more physical dividers on at least one segment of a road, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
However Bills does not explicitly state judging whether the request includes instruction information of considering a safety factor.
Zhang teaches judging (paragraph [0017], user may wish) whether the request  (paragraph [0027], and claim 20, receiving request) includes instruction information of considering a safety factor (paragraph [0017]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bills by including judging whether the request includes instruction information of considering a safety factor as taught by Zhang.
One would be motivated to modify Bills in view of  Zhang for the reasons stated in Zhang paragraph [0007], a more robust method for providing suggestions on nearby routes for the user to follow, and of determining a suitable exercise route which is not largely left up to the user.
Additionally, the claimed invention is merely a combination of known elements of a personal navigation device that creates customizable routes for users, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3, the combination Bills, and Nayak, disclose all elements of claim 1 above.
Bills discloses planning the route from the starting position to the destination position (paragraph [0046], map with highlighted route).
Nayak teaches based on whether the road includes the physical isolation belt (paragraph [0033], whether physical dividers are present or absent on a road segment, safely plan a route).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bills by including based on whether the road includes the physical isolation belt as taught by Nayak.
One would be motivated to modify Bills in view of  Nayak for the reasons stated in Nayak paragraph [0003], a more robust method to provide a more efficient
approach for training a machine learning model for detection of one or more physical dividers using vehicular sensor data and map data.
Additionally, the claimed invention is merely a combination of known elements of using the trained machine learning model or map for predicting presence of one or more physical dividers on at least one segment of a road, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
However Bills does not explicitly state judging whether a type of the route is a riding route planning; and determining that the type of the route planning request is the riding route planning.
Zhang teaches judging (paragraph [0017], user may wish) whether a type of the route is a riding route (paragraph [0020], road cycling) planning (paragraph [0020]); and determining (paragraph [0007]) that the type of the route planning request is the riding route (paragraph [0020], road cycling) planning (paragraph [0020]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bills by including judging whether a type of the route is a riding route planning; and determining that the type of the route planning request is the riding route planning as taught by Zhang.
One would be motivated to modify Bills in view of  Zhang for the reasons stated in Zhang paragraph [0007], a more robust method for providing suggestions on nearby routes for the user to follow, and of determining a suitable exercise route which is not largely left up to the user.
Additionally, the claimed invention is merely a combination of known elements of a personal navigation device that creates customizable routes for users, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 9,  the combination of Bills, and Nayak, disclose all elements of claim 8 above.
Bills discloses further a method wherein the route planning request (paragraph [0039]). 
However, Bills does not explicitly state the route includes instruction information of considering a safety factor, or a type of the route planning request is a riding route planning.
Zhang teaches the route includes instruction information (paragraph [0017], download updated points) of considering a safety factor (paragraph [0017]), or a type of the route planning request (paragraph [0027], and claim 20) is a riding route (paragraph [0020], road cycling) planning (paragraph [0027]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bills by including the route includes instruction information of considering a safety factor, or a type of the route planning request is a riding route planning as taught by Zhang.
One would be motivated to modify Bills in view of  Zhang for the reasons stated in Zhang paragraph [0007], a more robust method for providing suggestions on nearby routes for the user to follow, and of determining a suitable exercise route which is not largely left up to the user.
Additionally, the claimed invention is merely a combination of known elements of a personal navigation device that creates customizable routes for users, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 12, all limitations have been examined with respect to the apparatus in claim 2. The device in claim 12 can clearly perform the methods of claim 2. Therefore, claim 12 is rejected under the same rationale as claim 2 above.
Regarding claim 13, all limitations have been examined with respect to the apparatus in claim 3. The device in claim 13 can clearly perform the methods of claim 3. Therefore, claim 13 is rejected under the same rationale as claim 3 above.
Regarding claim 19, all limitations have been examined with respect to the apparatus in claim 9. The device in claim 19 can clearly perform the methods of claim 9. Therefore, claim 19 is rejected under the same rationale as claim 9 above.
Regarding claim 23, the combination Bills, and Nayak, disclose all elements of claim 1 above.
Bills discloses further a method wherein the route planning request (paragraph [0039]). 
However Bills does not explicitly state the route is a riding route, and selecting the road including the physical isolation belt comprising selecting a road including a physical isolation belt between a motor vehicle lane and a non-motor vehicle lane.
Zhang teaches the route is a riding route (paragraph [0020], road cycling) planning (paragraph [0020]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bills by including the route is a riding route as taught by Zhang.
One would be motivated to modify Bills in view of  Zhang for the reasons stated in Zhang paragraph [0007], a more robust method for providing suggestions on nearby routes for the user to follow, and of determining a suitable exercise route which is not largely left up to the user.
Additionally, the claimed invention is merely a combination of known elements of a personal navigation device that creates customizable routes for users, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Nayak teaches selecting the road including the physical isolation belt comprising selecting a road including a physical isolation belt (paragraph [0073]) between a motor vehicle lane and a non-motor vehicle lane (paragraph [0038]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bills by including selecting the road including the physical isolation belt comprising selecting a road including a physical isolation belt between a motor vehicle lane and a non-motor vehicle lane as taught by Nayak.
One would be motivated to modify Bills in view of  Nayak for the reasons stated in Nayak paragraph [0003], a more robust method to provide a more efficient
approach for training a machine learning model for detection of one or more physical dividers using vehicular sensor data and map data.
Additionally, the claimed invention is merely a combination of known elements of using the trained machine learning model or map for predicting presence of one or more physical dividers on at least one segment of a road, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669    

/JESS WHITTINGTON/            Examiner, Art Unit 3669